Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
May 11, 2009, between Ixia, a California corporation (“Employer”), and Richard
A. Karp (“Executive”).
RECITALS
A. Prior to the execution of this Agreement, Executive has been an employee of
Catapult Communications Corporation (“Chariot”).
B. Employer has executed or plans to execute an Agreement and Plan of Merger
(the “Merger Agreement”) providing for the merger of a newly-formed subsidiary
with and into Chariot, resulting in Chariot becoming a wholly-owned subsidiary
of Employer (the “Transaction”).
C. If the Closing (as defined in the Merger Agreement) of the Transaction
occurs, Employer desires to obtain the benefit of Executive’s service to
Employer, and Executive is willing to perform such services for Employer on the
terms and conditions hereinafter set forth.
D. Employer has expended and will continue to expend a great deal of time, money
and effort to develop and maintain its proprietary, trade secret and other
confidential business information which, if misused or disclosed, could be very
harmful to its business, including the Business (as defined in the Merger
Agreement) to be conducted by Employer after the Closing (the “Buyer Business”).
E. Executive is the owner of approximately 25% of the issued and outstanding
shares of capital stock of Chariot. Upon the Closing, Employer will acquire all
of Employee’s ownership interest in Chariot, and Executive will receive from
Employer in the Transaction substantial consideration in exchanges for such
shares.
F. Employer is unwilling to consummate the Transaction unless Executive agrees
herein (i) to commence employment with Executive as of the Effective Date
pursuant to this Agreement, and (ii) not to compete with Employer and the Buyer
Business, as specified herein.
G. Executive acknowledges that (i) the services previously provided by him for
Chariot and the Business and the services to be performed by him for Employer
and the Buyer Business (as defined herein) are and will be of a special and
unique character, and (ii) in order to assure Employer that the Buyer Business
will retain its value as a going concern and to preserve the goodwill associated
with the Buyer Business, it is necessary that Executive undertake not to utilize
his special knowledge of Chariot, the Business, Employer and the Buyer Business,
to compete with Employer and the Buyer Business as set forth herein.
NOW, THEREFORE, in consideration of the provisions and the mutual covenants of
the parties hereinafter set forth, it is hereby agreed as follows:

 



--------------------------------------------------------------------------------



 



AGREEMENT
     1. Effective Date. Executive’s employment under this Agreement will
commence on the date on which the Effective Time occurs, as described in
Section 3 of the Merger Agreement (the “Effective Date”).
     2. Employment and Duties
          2.1 Full-Time Employment Period. During the six-month period
commencing on the Effective Date (the “Full-Time Employment Period”), Executive
will perform services for Employer in the position of Chief Evangelist,
Wireless, or in such other capacity or capacities as may be approved from time
to time by Employer’s Board of Directors (the “Board”), and shall report
directly to Atul Bhatnagar or such other officer of Employer as may be
designated by the Board. In such capacity or capacities, Executive shall have
such responsibilities, duties and authority as may from time to time be assigned
to Executive by Executive’s supervisor. Executive will perform his duties at the
offices of Employer to be located from time to time in or near Santa Clara,
California, provided that Executive may be required to do reasonable traveling
in connection with the performance of his duties hereunder. Employer agrees to
continue the employment of Executive’s assistant at Chariot for a period of six
months following the Effective Date, on the same terms and conditions of
employment as are in effect as of May 10, 2009 and provided that the assistant
shall also provide support to other Chariot and Employer personnel assigned to
her.
          2.2 Part-Time Employment Period.. During the eighteen-month period
commencing immediately upon expiration of the Full-Time Employment Period (the
“Part-Time Employment Period” and, together with the Full-Time Employment
Period, the “Employment Period”), Employer shall continue to engage Executive on
a part-time basis. Executive shall be required to perform up to 40 hours of
services (in eight-hour, one -day increments) for Employer in each consecutive
90-day period during the Part-Time Employment Period, during such weeks that are
mutually agreeable to Executive and Employer, and shall continue to have such
responsibilities, duties and authority as may from time to time be assigned to
Executive by Executive’s supervisor. Executive will continue to perform his
duties at the offices of Employer to be located from time to time in or near
Santa Clara, California, provided that Executive may be required to do
reasonable traveling in connection with the performance of his duties hereunder.
     3. Exclusive Service; Compliance with Agreement, Law and Policies. During
the Full-Time Employment Period, Executive will loyally devote his exclusive and
full-time efforts to his employment with Employer hereunder. During the
Employment Period, Executive will comply with the terms of this Agreement, with
all applicable laws and with the policies and procedures of Employer applicable
to officers of Employer. Executive may perform work for other entities (whether
as an employee or consultant) during the Part-Time Employment Period, so long as
he is not in violation of any other provision of this Agreement.
     4. Term of Agreement. The term of this Agreement will commence on the
Effective Date and will continue until (i) the close of business on the
second-year anniversary of the Effective Date (or the most recent business day
prior thereto if such date is not a business day); or (ii) the earlier
termination of this Agreement pursuant to Section 6 hereof. Notwithstanding
anything hereinto the contrary, Executive’s employment with Employer during the
Employment Period shall at all times be “at-will,” meaning that Executive may
resign at any time and that Employer reserves

2



--------------------------------------------------------------------------------



 



the right at any time to terminate Executive’s employment and this Agreement,
for any or no particular reason or cause, subject to the provisions set forth in
Sections 6 and 7. The “at-will” nature of Executive’s employment cannot be
changed except by an express written agreement which must be signed by an
executive officer of Employer. Termination of this Agreement shall result in the
contemporaneous termination of the Employment Period.
     5. Compensation and Benefits.
          5.1 Base Salary. As compensation for services rendered under this
Agreement during the Full-Time Employment Period, provided Executive is not in
default of any obligation hereunder, Executive shall be paid an aggregate base
salary of $160,000, payable in accordance with Employer’s standard payroll
schedules in effect from time to time and subject to usual and required employee
payroll deductions, withholding and reductions. During the Part-Time Employment
Period, provided Executive is not in default of any obligation hereunder,
Executive shall be paid $500 for each day on which services are rendered under
this Agreement. During the Part-Time Employment, Executive shall also be
entitled to compensation in the form of the continued vesting of the Options (as
described in Section 5.4) and any COBRA (as defined herein) benefits provided in
Section 5.3(b).
          5.2 Bonus Plans. Executive acknowledges that Employer has not adopted
an officer bonus plan applicable to the Employment Period and, therefore,
Executive shall not be entitled to participate in any bonus plan during the
Employment Period.
          5.3 Additional Benefits.
               (a) During the Full-Time Employment Period, Executive will be
eligible to participate in Employer’s employee benefit plans that are applicable
to executive officers, including, without limitation, any plans covering
medical, dental, vision, life and disability, 401(k) plans and educational
assistance programs. Any such participation in such employee benefit plans will
be subject to the terms, conditions and limitations contained in the applicable
plan documents and/or policies, as well as applicable law; provided, however,
that, to the extent permitted under such plans, for purposes of his
participation in, and vesting in the benefits under, such plans, he shall be
credited with his service to Chariot prior to the Effective Date. In general,
Executive will receive such benefits during the Full-Time Employment Period as
Employer provides to its executive officers, it being understood that Employer
retains the right to establish, change or terminate any such plans, programs and
benefits from time to time at its sole discretion. Additionally, Executive shall
be entitled to paid vacation from July 20, 2009 through August 6, 2009, and one
additional week of paid vacation in October 2009, during a week that is mutually
agreeable to Employer and Executive.
               (b) During the Part-Time Employment Period, Employer shall pay
Executive’s premiums for coverage of Executive and his eligible dependents under
the Consolidated Omnibus Budget Reconciliation Act “(“COBRA”).
          5.4 Equity Incentive. Within 30 days following the Effective Date,
Employer shall grant to Executive nonstatutory stock options to acquire up to
150,000 shares of Employer’s common stock (the “Options”) under Employer’s 2008
Equity Incentive Plan. Such Options will vest in eight equal quarterly
installments commencing on September 30, 2009 and continuing

3



--------------------------------------------------------------------------------



 



through the term of this Agreement. The Options will in all respect be subject
to the terms and provisions of Employer’s 2008 Equity Incentive Plan and the
agreement evidencing the Options; provided, however, that, notwithstanding
anything to the contrary that may be contained in the applicable equity
incentive plan and/or the agreement evidencing the Options, Executive will have
twenty-four (24) months following the date the Employment Period is terminated
in which to exercise any outstanding Options. Furthermore, all outstanding
Options will vest in full as to 100% of the unvested portion of the Option upon
termination of the Employment Period if, and only if, such termination is by
Employer without Cause (as defined below) or by Executive with Good Reason (as
defined below).
          5.5 Expenses. Executive will be reimbursed for all reasonable and
necessary expenses incurred by Executive in performing his duties hereunder,
provided that such expenses are in accordance with the Employer’s applicable
policies and are properly documented and accounted for in accordance with such
policies. Notwithstanding the foregoing, Executive shall be entitled to business
class air travel (or, if traveling on a flight with only two classes of service,
the class above economy/coach), and hotel accommodations of Executive’s choice.
     6. Termination.
          6.1 General. Further to Section 4 of this Agreement, this Agreement
and Executive’s employment with Employer hereunder may be terminated at any time
as follows:
               (a) Mutual Written Agreement. Employer and Executive may agree in
writing to terminate this Agreement and the Employment Period.
               (b) Termination by Employer. Employer may terminate this
Agreement and the Employment Period hereunder at any time at Employer’s sole
discretion, with or without “Cause” (as defined under Section 6.2 below),
effective immediately or as of such other time as may be agreed by the parties,
by giving written notice to Executive (except that no notice is required to be
given in the event of Executive’s death, in which case this Agreement and
Executive’s employment hereunder will automatically terminate). If Employer is
effecting any such termination for Cause, Employer shall state in the notice
that the termination is for Cause and the basis for such termination under
Section 6.2.
               (c) Resignation by Executive. Executive may terminate this
Agreement and the Employment Period at any time, with or without “Good Reason”
(as defined under Section 6.3 below), effectively immediately or as of such
other time as may be agreed by the parties, by giving written notice to
Employer. If Executive is effecting any such resignation for Good Reason,
Executive shall state in the notice that the termination is for Good Reason and
the basis for such termination under Section 6.3; provided, however, that
Executive’s resignation shall only be deemed to have been for Good Reason if he
provides the written notice to Employer of his resignation and of the existence
of Good Reason within 90 days after the initial existence of the condition and
Employer then fails to remedy the condition within 30 days after receipt of such
notice.
               (d) Death or Disability of Executive. This Agreement shall
automatically terminate upon the death of Executive or a determination that
Executive has a long-term disability. For purposes of this Agreement, “long-term
disability” shall mean a condition which substantially

4



--------------------------------------------------------------------------------



 



impairs Executive’s ability to perform his obligations hereunder for at least 90
consecutive work days or for any 90 work days during any 180-day period.
Executive acknowledges and agrees that the transfer of Executive to another
Employer Entity (as defined below) or to different division of Employer shall
not be deemed to be a termination of the Employment Period and shall not
constitute Good Reason in the absence of any other specific event set forth in
the definition of Good Reason under Section 6.2 below.
          6.2 Cause Defined. For purposes of this Agreement, “Cause” for
Executive’s termination by Employer will exist at any time after the happening
of one or more of the following events following the Effective Date:
               (a) willful refusal or failure to follow one or more important
Employer policies, including without limitation those set forth in the Code;
               (b) any conduct amounting to gross incompetence;
               (c) refusal or failure to perform material, appropriate duties;
               (d) embezzlement, misappropriation of any property or other asset
of Employer or misappropriation of a corporate opportunity of Employer;
               (e) conviction of Executive for or the entering of a plea of nolo
contendere with respect to any felony whatsoever or for any misdemeanor
involving moral turpitude;
               (f) unlawful use (including being under the influence) or
possession of illegal drugs on Employer’s premises;
               (g) any material breach of Executive’s obligations under this
Agreement other than his obligations under Sections 8 (Executive Non-Compete and
Non-Solicitation) and 9 (Confidentiality and Assignment of Inventions) of this
Agreement; or
               (h) any breach by Executive of his obligations under Sections 8
(Executive Non-Compete and Non-Solicitation) and 9 (Confidentiality and
Assignment of Inventions) of this Agreement or any other nondisclosure or
proprietary agreement with or on behalf of Employer;
provided, however, that for any acts described under sections (a), (b), (c) and
(g), Employer must provide written notice to Executive of the actions
constituting Cause, with such notice to state that Employer believes such
actions constitute Cause, and allow Executive ten days to cure such events,
which period can be extended by up to five days in the event that Executive is
outside the United States on Company business during the ten-day period, in
which case the ten-day period shall be extended for such number of days (up to
five days) as Executive is outside the United States.
          6.3 “Good Reason” Defined. For purposes of this Agreement, “Good
Reason” means, without the express written consent of Executive, the occurrence
of one or more of the following events after the Effective Date:

5



--------------------------------------------------------------------------------



 



               (a) a reduction by Employer in Executive’s base salary;
               (b) Employer’s requiring Executive to be based for two
consecutive months or more at an office more than 30 miles from Santa Clara,
California;
               (c) the assignment to Executive of duties materially inconsistent
with the duties associated with Executive’s position upon commencement of his
employment with Employer on the Effective Date; or
               (d) the material breach of Employer’s obligations to Executive
under this Agreement if such breach has not been cured within ten days after
written notice from Executive to Employer (and provided that any such written
notice from Executive shall be required to state that Executive believes the
breach constitutes a basis for Good Cause termination under this Agreement).
     7. Effect of Termination or Resignation.
          7.1 Termination by Employer for Cause, Death or Disability or
Resignation by Executive without Good Reason. In the event of any termination of
this Agreement and Employer’s employment of Executive by Employer hereunder
either as a result of termination by Employer for Cause, as a result of
Executive’s death or long-term disability or resignation by Executive other than
for Good Reason:
               (a) Employer shall pay Executive (or Executive’s executor or
personal representative in the case of death) the compensation and benefits
accrued and payable to Executive under Section 5 through the date of such
termination; and
               (b) Executive’s (or Executive’s executor’s or personal
representative’s in the case of death) rights following any such termination
under Employer’s equity incentive plans and under Employer’s benefit plans of
applicable to executive officers, including without limitation any medical,
dental, vision, life, disability and 401(k) plans then in effect, shall be
determined under the provisions of those plans for terminated employees.
          7.2 Termination by Employer without Cause or Resignation by Executive
with Good Reason. In the event of any termination of this Agreement and the
Employment Period hereunder either as a result of termination by Employer
without Cause or resignation by Executive for Good Reason:
               (a) Employer shall pay to Executive the compensation and benefits
payable to Executive under Section 5 through the date of such termination;
provided, that, if such termination occurs prior to the expiration of the
Full-Time Employment Period, Employer shall pay to Executive the base salary
payable to Executive under Section 5 through the end of the Full-Time Employment
Period;
               (b) Employer shall continue to pay Executive’s COBRA through the
Part-Time Employment Period to the extent required by Section 5.3(b); and
               (c) Executive’s rights following any such termination under
Employer’s equity incentive plans and under Employer’s benefit plans applicable
to executive officers, including

6



--------------------------------------------------------------------------------



 



without limitation any medical, dental, vision, life, disability and 401(k)
plans then in effect but excluding any general severance policies of Employer,
shall be determined under the provisions of those plans for terminated
employees.
          7.3 Termination Covered by Chariot Change in Control Agreement.
Executive shall remain eligible for severance benefits under his existing change
in control severance benefits agreement with Chariot, subject to the terms and
conditions of that agreement, upon the termination of his employment with
Employer.
     8. Non-Compete and Non-Solicitation.
          8.1 So long as Executive is an employee of or a consultant to Employer
or any affiliated entity (each, an “Employer Entity”) and in any event until the
five-year anniversary of the Effective Date (the “Non-Compete Period”) and in
addition to and not in limitation of all other applicable obligations of
Executive hereunder, Executive shall not, directly or indirectly, either for
himself or for any other person or entity, directly or indirectly:
               (a) engage in any business or venture that competes, directly or
indirectly, with the Buyer Business as conducted by any Employer Entity on or
after the Effective Date (a “Competing Business Activity”) or enter into an
employment, consulting or agency relationship with any entity or person engaging
in such a Competing Business Activity (a “Competitive Business”);
               (b) call upon or cause to be called upon, or solicit or assist in
the solicitation of, in connection with any Competing Business Entity or
Competing Business Activity, any entity, agency, person, firm, association,
partnership or corporation that was a customer of Chariot prior to the Effective
Date or that is a customer of any Employer Entity during the Non-Compete Period
for the purpose of selling, licensing or supplying any products or services that
are the same as, similar to or competitive with the products or services sold or
developed by the Business as conducted by Chariot prior to the Effective Date
and/or the Buyer Business as conducted by any Employer Entity on or after the
Effective Date; and/or
               (c) solicit, induce or attempt to solicit or induce any person to
leave his or her employment, agency, directorship or office with any Employer
Entity.
          8.2 Employer and Executive specifically acknowledge and agree that the
covenants set forth in Section 8.1 are commercially reasonable and reasonably
necessary, including without limitation with respect to time period, geographic
area and scope of business, to protect the interest in Chariot that Employer
will acquire in the Transaction.
          8.3 If any court or tribunal of competent jurisdiction shall refuse to
enforce one or more of the covenants contained in this Section 8 because (i) the
time limit applicable thereto is deemed unreasonable, or (ii) taken together,
they are more extensive (whether as to geographic area, scope of business or
otherwise) than is deemed to be reasonable, it is expressly understood and
agreed that such covenant or covenants shall not be void, and that the time
limitation or restrictions contained therein (whether as to geographic area,
scope of business or otherwise) shall be deemed to be reduced to the extent
necessary to permit the enforcement of such covenant or covenants.

7



--------------------------------------------------------------------------------



 



     9. Confidentiality and Assignment of Inventions. On or before the Effective
Date, Executive shall execute and enter into Employer’s standard Employee
Agreement Concerning Works, Confidentiality, Non-Disclosure, Non-Competition And
Non-Solicitation, attached hereto Attachment A.
     10. Executive’s Representations. Executive hereby represents and warrants
that (i) the execution, delivery and performance of this Agreement do not and
shall not conflict with breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which he is bound, (ii) Executive is not a party to or bound by any
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity other than any such agreements with Chariot, which
agreements have been delivered by Executive to Employer prior to execution of
this Agreement, and (iii) upon the execution and delivery of this Agreement by
Employer, this Agreement shall be the valid and binding obligation of Executive,
enforceable in accordance with its terms.
     11. Severability. Nothing herein contained shall be construed to require
the commission of any act contrary to law. The determination that any provision
of this Agreement is unenforceable shall not terminate this Agreement or
otherwise affect the other provisions of this Agreement, it being the intention
of the parties hereto that this Agreement shall be construed to permit the
equitable reformation of such provision to permit the enforcement of the
remaining provisions of this Agreement as if such unenforceable provision were
not included herein.
     12. Equitable Relief. Executive acknowledges that the services to be
rendered by Executive are of a special, unique, extraordinary and intellectual
character which gives them a peculiar value, for the loss of which Employer
cannot be reasonably or adequately compensated in damages, and that a breach by
Executive of the provisions of this Agreement will cause Employer irreparable
injury and damage. Executive therefore expressly agrees that Employer shall be
entitled to injunctive and other equitable relief to prevent a breach of this
Agreement, or any part hereof, and to secure its enforcement, in addition to all
other remedies available to Executive.
     13. Notices. Any notice required or permitted to be given under the
Agreement shall be in writing and shall be deemed to have been given and
received on (i) the date when personally delivered, (ii) the next business day
after deposit with a reputable courier service such as Federal Express, provided
receipt is confirmed by the sender, or (iii) three business days after deposit
with the United States Postal Service, registered or certified postage prepaid,
in each case addressed to the other party at the address shown below:
If to Employer:
Ixia
26601 W. Agoura Road
Calabasas, CA 91302
Attention: President and Chief Executive Officer
Facsimile No.: 818-444-3100
If to Executive:
Dr. Richard Karp
     or to such other address as either of them may designate to the other in
writing.

8



--------------------------------------------------------------------------------



 



     14. Arbitration. In recognition of the mutual benefits of arbitration as a
speedy, cost-effective procedure for resolving disputes, and in lieu of any
trial by jury, the parties agree that except for the exclusions set forth in
this Section 14, any dispute that cannot be resolved by informal internal means
and which relates to or arises out of Executive’s employment with Employer,
whether arising during or after employment and including matters arising out of
or pertaining to acts or omissions prior to the execution of this Agreement,
will be exclusively submitted to final and binding arbitration before JAMS under
the then-applicable rules. The arbitration shall be conducted in Santa Clara
County, California. This agreement to arbitrate specifically includes without
limitation all claims under or relating to any federal, state or local law or
regulation prohibiting discrimination, harassment or discharge; any alleged or
actual contract; any Employer policy or benefit, entitlement to wages or other
economic compensation; and any claim for personal, emotional, physical, economic
or other injury. Employer shall be responsible for the filing fee and tribunal
costs associated with any arbitration under this Agreement. The arbitrator shall
have no power or authority to add to or, except as otherwise provided by
Section 11 hereof, to detract from the agreements of the parties as set forth in
this Agreement, and the prevailing party shall recover costs and attorneys’ fees
incurred in any such arbitration. The only claims that are not covered by this
agreement to arbitrate are (a) any administrative charges or claims before
governmental agencies that cannot legally be submitted to mandatory arbitration;
(b) any claim for benefits under any pension or benefit plan that provides its
own non-judicial dispute resolution procedure; or (c) any proceedings for
injunctive relief as contemplated by Section 12.
     15. Amendment and Waiver. This Agreement may be amended and any terms of it
waived only by a written instrument executed by both of the parties hereto, or
in the case of a waiver, by the party waiving compliance. The failure or waiver
of either party at any time or times to require performance of any provision
hereof shall in no manner affect the right at a later time to enforce the same
or any other provision.
     16. Governing Law. This Agreement shall be governed and construed under and
in accordance with the laws of the State of California. The parties acknowledge
that they each have, and will continue to have, substantial contacts with the
State of California, where Employer has its headquarters as of the date of
execution of this Agreement, and that the Buyer Business shall be managed and
directed from the State of California. Executive will receive policy and
management direction, and Confidential Information, from the State of
California, and will participate in meetings in the State of California
(including telephonic participation from other locations) during which he will
receive, discuss and develop Confidential Information. To ensure that any
disputes arising under this Agreement are resolved in accordance with the
parties’ expectations, this Agreement shall be governed by and construed under
the laws of the State of California and applicable federal laws, as the parties
agree that their expectations with respect to the scope and enforcement of this
Agreement, including without limitation Sections 8, 9, 11 and 12 are based on
California law, and that California law is therefore the most applicable law to
this Agreement and any disputes hereunder.

9



--------------------------------------------------------------------------------



 



     17. Entire Agreement. Executive acknowledges and agrees that he is not
entering into this Agreement in reliance upon any term or condition not stated
herein; that this Agreement is the entire agreement pertaining to the subject
matter hereof; and that this Agreement supersedes any and all prior or
contemporaneous agreements, arrangements, negotiations and understandings
between or among Executive, Employer and/or Chariot, or any of them, whether
oral or written, pertaining to the Employment Period.
     18. Assignment. This Agreement and all rights hereunder are personal to
Executive and may not be transferred or assigned by Executive at any time.
Employer’s rights, together with its obligations hereunder, may be assigned to
any parent, subsidiary, affiliate or successor, or in connection with any sale,
transfer or other disposition of all or substantially all of the Buyer Business
or of Employer’s business and assets; provided, however, that any such assignee
shall be required to assume Employer’s obligations hereunder.
     19. Survivability. Without prejudice to the survival of any of Executive’s
other obligations and/or Employer’s other rights, Executive and Employer
expressly agree that Executive’s obligations and/or Employer’s rights under
Section 6 (with respect to the definition of Cause and Good Reason) and
Sections 7 through 21 will survive the expiration or termination of this
Agreement.
     20. Independent Advice. Executive has been encouraged to consult with
counsel of his choice concerning this Agreement. Executive hereby acknowledges
and represents that he has consulted with, or has voluntarily declined to
consult with, independent counsel regarding his rights and obligations under
this Agreement, and that he fully understands and is voluntarily agreeing to the
terms and conditions contained herein.
     21. Agreement Null and Void for Failure to Close Transaction. In the event
this Agreement does not become effective on or before October 1, 2009, it shall
be deemed null and void.
     22. Section 409A Compliance. Notwithstanding anything to the contrary
herein, the following provisions shall apply to the extent that the severance
benefits provided under Section 7.2 (collectively, the “Severance Benefits”) are
subject to Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other published guidance thereunder (collectively,
“Section 409A”). The Severance Benefits shall not commence until Executive has a
“separation from service” for purposes of Section 409A. Each installment of the
cash severance payments under Section 7.2(a) shall be considered a “separate
payment” for purposes of Treas. Regs. Section 1.409A-2(b)(2)(i). The Severance
Benefits are intended to satisfy the exemptions from the application of
Section 409A provided under Treas. Regs. Sections 1.409A-1(b) (4),
1.409A-1(b)(5) and 1.409A-1(b)(9). However, if such exemptions are not
applicable to the Severance Benefits and Executive is, upon separation from
service, a “specified employee” for purposes of Section 409A, then, solely to
the extent necessary to avoid adverse personal tax consequences for Executive
under Section 409A, the timing of the Severance Benefits shall be delayed as
necessary until the earlier of (i) six (6) months and one (1) day after
Executive’s separation from service, and (ii) Executive’s death.

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                  IXIA       EMPLOYEE  
 
               
By:
    /s/ Atul Bhatnagar         /s/ Richard A. Karp    
 
               
Name:
      Atul Bhatnagar           Richard A. Karp    
Title:
      President & CEO            

(Signature page to Employment Agreement)





--------------------------------------------------------------------------------



 



Attachment A
Employee Agreement Concerning Works, Confidentiality, Non-Disclosure,
Non-Competition And Non-Solicitation
See attached.





--------------------------------------------------------------------------------



 



IXIA
EMPLOYEE AGREEMENT CONCERNING WORKS, CONFIDENTIALITY,
NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION
(New Employees)
     In consideration of and as an essential condition to the offer by Ixia, a
California corporation with its principal place of business located at Ixia,
26601 West Agoura Road, Calabasas, CA 91302 (the “Company”), to hire the
undersigned (the “Employee”) as an employee of the Company, the Employee and the
Company hereby agree effective as of the ______ day of _______________, 200___,
as follows:
     1. Works.
          1.1 For purposes of this Agreement, “Works” shall mean ideas, designs,
concepts, techniques, inventions, discoveries and works of authorship, whether
or not patentable or protectible by copyright or as a mask work, and whether or
not reduced to practice, including, without limitation, devices, processes,
trade secrets, formulas, techniques, compositions of matter, computer software
programs, mask works and methods, together with any improvements thereon or
thereto, derivative works made therefrom and know-how related thereto.
          1.2 The Employee will promptly disclose in writing to the Board of
Directors or the President of the Company every Work made, conceived, developed
or reduced to practice, in whole or in part, solely by the Employee or jointly
with others, either (i) during the term of the employment relationship of the
Employee with the Company, whether or not the Employee believes the Work to have
been made, conceived, developed or reduced to practice within the course and
scope of the employment relationship of the Employee with the Company and
whether or not the Employee believes the Work to be protected under the
provisions of Section 2870 of the California Labor Code (a copy of which is
attached hereto as Schedule A) or (ii) after the termination of the employment
relationship of the Employee with the Company, if such Work is made through the
use of Confidential Information or any of the Company’s equipment, facilities,
supplies, trade secret information or time, or results from any work performed
by the Employee for the Company.
          1.3 The Employee hereby agrees that all Works made, conceived,
developed or reduced to practice, in whole or in part, solely by the Employee or
jointly with others, either during or after the term of the employment
relationship of the Employee with the Company, if such Works are made through
the use of any of the Confidential Information or any of the Company’s
equipment, facilities, supplies, trade secret information or time, or result
from any work performed by the Employee for the Company, or relate to the
Company’s business during the term of the employment of the Employee by the
Company or the Company’s actual or demonstrably anticipated research and
development during such term of employment, shall belong exclusively to the
Company and shall be deemed part of the Confidential Information for purposes of
this Agreement whether or not fixed in a tangible medium of expression. Without
limiting the foregoing, the Employee agrees that all such Works shall be deemed
to be “works made for hire” under the U.S. Copyright Act of 1976, as amended,
and that the Company shall be deemed the author and owner thereof, provided that
in the event and to the extent such Works are determined not to constitute
“works made for hire” as a matter of law, the Employee hereby irrevocably
assigns and transfers to the Company the entire right, title and interest,
domestic and foreign, of the Employee in and to such Works. This Agreement shall
be construed in

 



--------------------------------------------------------------------------------



 



accordance with the provisions of Section 2870 of the California Labor Code
relating to inventions made by an employee, and, accordingly, this Agreement is
not intended to, and shall not be interpreted to, assign to or vest in the
Company any of the Employee’s rights in any Works other than those described in
the first sentence of this Section 1.3.
          1.4 The Employee agrees to keep and maintain adequate and current
written records (in the form of notes, sketches, drawings or in other
appropriate forms) of all Works made by the Employee, which records shall be
available at all times to the Company and shall remain the sole property of the
Company.
          1.5 The Employee agrees to assist the Company, both during and
subsequent to the employment relationship of the Employee with the Company, in
obtaining and enforcing for the Company’s own benefit patents, copyrights, mask
work rights, trade secret rights and other legal protections in any and all
countries for any and all Works made by the Employee (in whole or in part), the
rights to which belong to or have been assigned to the Company pursuant to this
Agreement. Upon request, the Employee will execute all applications,
assignments, instruments and papers and perform all acts that the Company or its
counsel may deem necessary or desirable to obtain or enforce any and all such
patents, copyrights, mask work rights, trade secret rights and other legal
protections in such Works and otherwise to protect the interests of the Company
therein.
          1.6 The Company agrees to bear all expenses which it causes to be
incurred by the Employee in assigning, obtaining, maintaining and enforcing said
patents, copyrights, trade secret rights, mask work rights and other legal
protections in accordance with this Agreement.
          1.7 The obligations of this Section 1 shall continue beyond the
termination of the employment relationship, and these obligations shall be
binding upon the assigns, executors, administrators and other legal
representatives of the Employee. No rights are hereby conveyed in Works, if any,
made by the Employee prior to the commencement of the employment relationship of
the Employee with the Company which are identified in Schedule B attached hereto
and incorporated herein; provided, however, that any improvements, whether or
not patentable or copyrightable and whether or not reduced to practice, made to
or on, or any derivative works made from, any of the listed Works after
commencement of the employment of the Employee by the Company are subject to the
terms of this Section 1. The Employee further agrees to notify the Company in
writing before the Employee makes any disclosure to, or performs any work on
behalf of, the Company which appears to threaten or conflict with any
proprietary or other rights the Employee claims in any Work, and in the event of
the failure of the Employee to give such notice, the Employee will make no claim
against the Company with respect to any such Work.
          1.8 The Employee understands that utilization of the Works is in the
sole discretion of the Company, and that the Company is not obligated to
develop, market or otherwise use any device or product.
     2. Disclosure and Protection of Confidential Information.
          2.1 For the purposes of this Agreement, “Confidential Information”
means knowledge, information and material which is proprietary to the Company or
designated as Confidential Information (or in another manner indicating its
confidential nature) by the Company and not generally known by non-Company
personnel, of which the Employee may obtain knowledge or access through or as a
result of the employment of the Employee by the Company (including information
conceived,

2



--------------------------------------------------------------------------------



 



originated, discovered or developed in whole or in part by the Employee).
Confidential Information includes, without limitation, (i) technical knowledge,
information and material such as trade secrets, concepts, designs, discoveries,
ideas, processes, formulas, data, research, know-how, improvements, Works (as
defined in Section 1.1 of this Agreement), computer software programs, source
code, object code, documentation, diagrams, flow-charts, drawings and
experimental and developmental work techniques and (ii) marketing and other
information such as customer lists, price lists, pricing policies, marketing and
business plans and strategies, product plans, financial information and
projections, management reports, forecasts, manuals, personnel records or data,
information regarding business or technical needs of customers, consultants,
licensees or suppliers and their methods of doing business and information
regarding arrangements with customers, consultants, licensees or suppliers.
Confidential Information also includes any information described above which the
Company obtains from another party and which the Company treats as proprietary
or designates as confidential, whether or not owned or developed by the Company.
          2.2 The Employee agrees, both during the employment of the Employee by
the Company and after termination of such employment, to hold in strict
confidence and trust all Confidential Information and not to reveal, report,
publish, disclose or transfer, directly or indirectly, any Confidential
Information to any person or entity, or to utilize any Confidential Information
for any purpose except in the course and within the scope of the Employee’s work
for the Company.
          2.3 The Employee will abide by any and all security rules and
regulations, whether formal or informal, that may from time to time be imposed
by the Company for the protection of Confidential Information, and will inform
the Company of any defects in, or improvements that could be made to, such rules
and regulations.
          2.4 The Employee will notify the Company in writing immediately after
the Employee receives a subpoena, notice to produce, or other compulsory order
or process of any court of law or government agency if such document requires or
may require disclosure or other transfer of Confidential Information.
          2.5 All notes, data, reference materials, sketches, drawings,
memoranda, documentation and records in any way incorporating or reflecting any
of the Confidential Information and all proprietary rights therein, including
copyrights, shall belong exclusively to the Company. Upon the request of the
Company and upon termination of the employment relationship of the Employee with
the Company, the Employee will promptly deliver to the Company all such
materials and copies thereof, and any and all other materials of a secret or
confidential nature relating to the Confidential Information, which are in the
possession or under the control of the Employee, and the Employee will not take
with the Employee any documents or materials or copies thereof containing any
Confidential Information.
          2.6 Except to the extent that any such waiver is prohibited by law,
the Employee hereby forever waives and agrees never to assert in or with respect
to any Work subject to this Agreement the benefits of any provision of law known
as “moral rights” or “droit moral” or any similar law in any country of the
world (including under Section 106A of the U.S. Copyright Act of 1976, as
amended). “Moral rights” or “droit moral” shall include any rights to claim
authorship of a Work, to object to or prevent the modification of any Work, or
to withdraw any Work from circulation, publication or distribution.

3



--------------------------------------------------------------------------------



 



     3. Other Employment.
          3.1 The Employee acknowledges that the Company has a strict policy
against using proprietary information belonging to any other person or entity
without the express permission of the owner of that information. The Employee
represents and warrants that the performance by the Employee of all of the terms
of this Agreement and as an employee of the Company will not result in any
breach of any duty owed by the Employee to a third party to keep in confidence
or not to use any proprietary information, knowledge or data acquired by the
Employee in confidence or in trust prior to or during the employment of the
Employee by the Company, and the Employee agrees not to disclose to the Company
or to induce the Company to use any confidential or proprietary information
belonging to any of the previous employers of the Employee or to others.
     4. Restrictive Covenants.
          4.1 During the term of the employment of the Employee by the Company,
without prior written authorization of the Company, the Employee will not,
directly or indirectly, engage or invest, whether alone, as a partner or as an
officer, director, employee or five percent or more shareholder of another
corporation, in any activity directly or indirectly competitive with or adverse
to the welfare of the Company with respect either to its then existing business
or future business plans.
          4.2 During the term of the employment of the Employee by the Company,
the Employee will not, without first obtaining the express prior written consent
of the Company, render services for, engage in or enter into the employment of,
or act as an advisor or consultant to, any person, firm or corporation engaged
in or about to become engaged in a business anywhere in the United States
competitive with any business conducted or proposed to be conducted by the
Company during the employment of the Employee by the Company.
          4.3 During the term of the employment of the Employee by the Company,
the Employee will not solicit the business of any client, customer or supplier
of the Company for the Employee’s own benefit or for the benefit of any other
party.
          4.4 During the term of employment of the Employee by the Company and
for a period of one year after termination for any reason of the employment of
the Employee by the Company, the Employee will not, directly or indirectly,
solicit any other employee or consultant of the Company to leave his or her
employment or consulting relationship with the Company.
     5. Termination of Employment Relationship.
          5.1 Before accepting another employment or consulting relationship the
Employee will provide, and the Employee authorizes the Company to provide at any
time before or after termination of the employment relationship of the Employee
with the Company, to each prospective or new employer, to each prospective or
new company hiring the Employee as a consultant and/or to each prospective or
new business partner, co-venturer, financial institution or other entity that
has an interest in a business owned, in whole or in part, by the Employee, a
copy of this Agreement, including any restrictive covenants to which the
Employee may be subject, in order to provide notice to such person or entity of
the restrictions that this Agreement or any other agreement may impose on the
job or business responsibilities of the Employee.

4



--------------------------------------------------------------------------------



 



     6. Remedies.
          6.1 Because of the unique nature of the Confidential Information and
the rights of the Company hereunder, the Employee understands and agrees that
the Company will suffer irreparable harm in the event the Employee fails to
comply with the Employee’s obligations under this Agreement and that monetary
damages will be inadequate to compensate the Company for such breach. In the
event of a breach or threatened breach by the Employee of the provisions of this
Agreement, the Company shall be entitled to an injunction restraining the
Employee from violating the terms hereof, or from disclosing to any person or
entity, whether or not the Employee is then employed by or consulting with such
entity, or an officer, director or owner thereof, any confidential, proprietary
or privileged information, including but not limited to any Works referred to in
Section 1 hereof and any Confidential Information referred to in Section 2
hereof.
          6.2 Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened breach
of this Agreement including recovery of damages from the Employee. Both parties
hereto recognize that the services to be rendered by the Employee during the
term of the employment relationship of the Employee with the Company are
special, unique and of extraordinary character.
     7. Miscellaneous.
          7.1 THIS IS NOT AN EMPLOYMENT AGREEMENT. NOTHING IN THIS AGREEMENT
GIVES THE EMPLOYEE ANY RIGHT TO EMPLOYMENT OR CONTINUED EMPLOYMENT BY THE
COMPANY OR IN ANY MANNER AFFECTS THE RIGHT OF THE COMPANY TO TERMINATE THE
EMPLOYMENT OF THE EMPLOYEE AT ANY TIME FOR ANY REASON, WITH OR WITHOUT CAUSE.
          7.2 All notices under this Agreement shall be in writing, shall
specifically reference this Agreement and shall be deemed to be duly sent and
given upon personal delivery, five days after deposit in the U.S. mail by
certified or registered mail, return receipt requested, with postage prepaid, or
one business day after deposit with a national courier service, addressed to the
party to be notified at such party’s address as set forth herein (if, however, a
party has given the other party due notice of another address for the sending of
notices, then future notices shall be sent to such new address).
          7.3 This Agreement contains the full and complete understanding of the
parties with respect to the subject matter hereof and supersedes all prior
representations and understandings, whether oral or written.
          7.4 No amendment, modification or waiver of this Agreement shall be
valid unless made in writing and signed by the parties hereto. Without
limitation, the Company expressly does not waive its right with respect to any
failure by the Employee to disclose a Work in writing, even if the Company’s
past conduct has given the Employee a reasonable expectation that it would waive
failure by the Employee to disclose such Work to it.
          7.5 Neither this Agreement nor any benefits hereunder are assignable
by the Employee, but the terms and provisions hereof shall inure to the benefit
of the Company’s successors and assigns.

5



--------------------------------------------------------------------------------



 



          7.6 If either party fails to comply with any obligation under this
Agreement, the party that vindicates such party’s rights by means of legal
proceedings shall be paid all its costs and expenses, including, without
limitation, all reasonable attorneys’ fees, by the party in violation of this
Agreement.
          7.7 While the provisions of this Agreement are considered by the
parties to be reasonable under the circumstances hereof, if any provision of
this Agreement shall be adjudged to be void or invalid for any reason
whatsoever, but would be valid if part of the wording thereof were deleted or
changed, then such provision shall apply with such modifications as may be
necessary to make it valid and effective. In the event that one or more of the
provisions of this Agreement is found to be invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.
          7.8 This Agreement shall be construed in accordance with and governed
by the laws of the State of California applicable to contracts between residents
of California which are wholly executed and performed in California.
          7.9 This Agreement shall survive any termination for any reason
whatsoever of the Employee’s employment with the Company.
 
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first written above.

               
IXIA
  EMPLOYEE
 
           
By:
      Signature:    
 
           
 
           
Name:
      Print Name:     
 
           
 
           
Title:
      Address:    
 
           
 
           
 
           
 
           
 
           
 
           
 
           

6



--------------------------------------------------------------------------------



 



SCHEDULE A
CALIFORNIA LABOR CODE
Section 2870. Employment agreements; assignment of rights
     (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
          (1) Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
          (2) Result from any work performed by the employee for the employer.
     (b) To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

7



--------------------------------------------------------------------------------



 



SCHEDULE B
TO
EMPLOYEE AGREEMENT CONCERNING WORKS, CONFIDENTIALITY,
NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION
LIST OF WORKS
 
 
 
 
 
 
 
 
 
 
 
 
 

         
 
       
 
  Company Initials   Employee Initials

8